PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant, South Berkeley Auto Sales, seeks an award of $875.00 from the respondent, Division of Motor Vehicles. The claimant alleges that the respondent failed to note a creditor’s lien on the title of a vehicle it purchased from an individual who appeared to have clear title to the vehicle. However, the vehicle was repossesses by a creditor after the claimant purchased the vehicle. The claimant contends that it should be reimbursed by the respondent for the loss of the vehicle.
In its Answer, the respondent admits the validity and amount of the claim, and states that one of its employees failed to note the creditor’s lien on the title to the vehicle.
Based on the foregoing, the Court finds that the respondent was negligent in its failure to note the lien on the title of the vehicle. Therefore, the Court makes an award to the claimant in the amount of $875.00.
Award of $875.00.